Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Wherein, the current application is the seventh VII, embodiment as exemplified by Fig.13A, Fig.13B & Fig.14

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “…calculating , as the maximum curvature, a curve having a smallest least square error distance from the plurality of centerline coordinate points” is unclear for what the purpose is.  The claim does not use this calculate for any purpose, thus it’s unclear why the claim invention needs to “calculating a curve having a smallest least square error …”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (20130177211) in view of Kuehnle (20100104139).
With regarding claim 1, Watanabe discloses a lane separation line detection correcting device of a vehicle, comprising at least one processor (a travel path estimation apparatus 10 includes a computer 16, and an image capture device 12, see Fig.1, ro[0043-[0045]+) configured to:
Acquire position information of edges of the road by performing image processing on the image of the travel path, the position information of the edges of the road comprising a plurality of edge coordinate points (the image capture device captures images of a target region in front of a vehicle, see at least [0044], computer 16 estimates and controls a travel path, extracts characteristic points indicating the vehicle lanes (vehicle lane boundary points) from images captured by the device 12, see at least [0045]-[0046]); and 
correct a curvature of a lane separation line that is obtained through an image processing on an image of the lane separation line, to confine the curvature obtained from the image of the lane separation line within the max curvature estimated from the image of travel path (the vehicle lane boundary point selection section 32 and the distribution determination section 34 determines and selected what sort of distribution of the vehicle lane boundary points are present, see at least [0051]-[0055]); and 
automatically control steering of the vehicle based on the lane separation line having the corrected curvature (see at least [0045]-[p0047]+).

Watanabe fails to teach estimating a maximum curvature of a road along which the vehicle is traveling, by identifying of centerline coordinate points that lie in the center of the road, based on the plurality of road edge coordinate points, and calculating, as the maximum curvature, a curve having a smallest least square error distance from the plurality of centerline coordinate points.
Kuehnle discloses a method and system for video-based road lane curvature measurement.  The system estimates a maximum curvature of a road along which the vehicle is traveling, by identifying of centerline coordinate points that lie in the center of the road, based on the plurality of road edge coordinate points (the curvature measurement module 9 uses the positions of marking to determines the lane of two border lines 7L & 7R and identify the center lines 4A & 4B, see at least [0030]-[0034]+), and calculating, as the maximum curvature, a curve having a smallest least square error distance from the plurality of centerline coordinate points (calculates a curve relates two points on the curve with the least square error distance, see at least [0036]-[0045]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe by including estimating a maximum curvature of a road along which the vehicle is traveling, by identifying of centerline coordinate points that lie in the center of the road, based on the plurality of road edge coordinate points, and calculating, as the maximum curvature, a curve having a smallest least square error distance from the plurality of centerline coordinate points. as taught by Kuehnle for providing condition of the road when entering into a curve.2

With regarding claim 2, Watanabe discloses a lane separation line detection correcting method of a vehicle, comprising:
	Capturing, by a camera, an image of a lane separation line of a road along with the vehicle is traveling, and an image of a travel oath of the vehicle (an image capture device 12, see at least [0044]-[0047]+)
acquiring range information on a travel path that is obtained by performing, by at least one processor, image processing on an image of the travel path captured by a camera (the image capture device captures images of a target region in front of a vehicle, see at least [0044], computer 16 estimates and controls a travel path, extracts characteristic points indicating the vehicle lanes (vehicle lane boundary points) from images captured by the device 12, see at least [0045]-[0046]); 
correcting, by the at least one processor, a curvature of (the vehicle lane boundary point selection section 32 and the distribution determination section 34 determines and selected what sort of distribution of the vehicle lane boundary points are present, see at least [0051]-[0055]);
automatically control steering of the vehicle based on the lane separation line having the corrected curvature (see at least [0045]-[p0047]+)

Watanabe fails to teach estimating a maximum curvature of a road along which the vehicle is traveling, by extracting a plurality of coordinate points from the range information on the travel path;
Shrimakage discloses a lane deviation system that estimates a maximum curvature of a road along which the vehicle is traveling by extracting a plurality of coordinate points from the range information on the travel path (camera system 1 outputs the obtained road parameters which includes a lateral displacement, yaw angle, a road curvature and a lane width, see at least [0034]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe by including estimating a maximum curvature of a road along which the vehicle is traveling, by extracting a plurality of coordinate points from the range information on the travel path as taught by Shrimakage for providing condition of the road when entering into a curve.2

With regarding claim 2, Watanabe discloses a lane separation line detection correcting method of a vehicle, comprising:
acquiring range information on a travel path that is obtained by performing, by at least one processor, image processing on an image of the travel path captured by a camera (the image capture device captures images of a target region in front of a vehicle, see at least [0044], computer 16 estimates and controls a travel path, extracts characteristic points indicating the vehicle lanes (vehicle lane boundary points) from images captured by the device 12, see at least [0045]-[0046]); 
correcting, by the at least one processor, a curvature of (the vehicle lane boundary point selection section 32 and the distribution determination section 34 determines and selected what sort of distribution of the vehicle lane boundary points are present, see at least [0051]-[0055])
Watanabe fails to teach estimating a maximum curvature of a road along which the vehicle is traveling, by extracting a plurality of coordinate points from the range information on the travel path;
Shrimakage discloses a lane deviation system that estimates a maximum curvature of a road along which the vehicle is traveling by extracting a plurality of coordinate points from the range information on the travel path (camera system 1 outputs the obtained road parameters which includes a lateral displacement, yaw angle, a road curvature and a lane width, see at least [0034]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe by including estimating a maximum curvature of a road along which the vehicle is traveling, by extracting a plurality of coordinate points from the range information on the travel path as taught by Shrimakage for providing condition of the road when entering into a curve.2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662